In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0477V
                                       Filed: May 6, 2019
                                         UNPUBLISHED


    DAVID MCKAIRNES,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH                                       Shoulder Injury Related to Vaccine
    AND HUMAN SERVICES,                                       Administration (SIRVA)

                         Respondent.


David Alexander Tierney, Rawls Law Group, Richmond, VA, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On April 2, 2018, David McKairnes (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered a right shoulder injury
related to vaccine administration (“SIRVA”) due to an influenza (“flu”) vaccine he
received on November 18, 2015. Petition at Preamble. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

        On May 6, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “concluded that petitioner suffered SIRVA of the right shoulder

1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.

                                                      1
as defined by the Vaccine Injury Table. Specifically, petitioner had no recent history of
pain, inflammation, or dysfunction of his right shoulder; the onset of pain occurred within
48 hours after receipt of an intramuscular vaccination; the pain was limited to the
shoulder where the vaccine was administered; and, no other condition or abnormality,
such as brachial neuritis, has been identified to explain petitioner’s right shoulder
symptoms.” Id. at 4-5. Respondent further agrees that petitioner suffered the residual
effects of his condition for more than six months and therefore, has satisfied all legal
prerequisites for compensation under the Act. Id. at 5.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2